 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnitedStatesandCanada,LocalNo.32,AFL-CIOand A &B Plumbing,Inc.Case19-CC-335May 17, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn October 27, 1967, Trial Examiner Martin S.Bennettissued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in andwas engagingin certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other alleged unfair labor prac-tices and recommended dismissal of these allega-tions.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision, and a brief in sup-port thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner for the reasonsdiscussed hereafter.The Trial Examiner found and we agree thatRespondent Union's picketing of the premises ofPancho's Charcoal Broiler had as an object forcingPancho's, throughitsagent Beigh, to cease doingbusiness with A & B Plumbing, a subcontractor onthejob,andtherebyviolatedSection8(b)(4)(ii)(B) of the Act.Theevidenceclearlyandunequivocallyestablishes that the Respondent's picketing was forthe purpose of causing Pancho's to cease doingbusiness withA & B Plumbing, rather than solely'CfPainters Local Union 720 (J M Miller Decorating Co ),156 NLRB317Bedding, Curtain & Drapery Workers Union, Local 140 (U S. MattressCorp ),164 NLRB 271,enfd390 F 2d 495 (C A2), NortheasternIndianaBuilding& Construction Trades Council (Centhi re Village Apartments),148NLRB 854, enfd 352 F 2d 696 (C A D C )for the purpose of publicizing a dispute with A &B. Thus, Falconer, Respondent's business agent, in-formed Beigh that the picket "stays until A & B isoff the joband you have a union plumber in there."(Emphasis supplied.) Further, Falconer refused toaccept Beigh's word that A & B had been removedfrom the site, and required Beigh to sign a state-ment as dictated by Falconer that its removal waspermanent. The statement is as follows:TO WHOM IT MAY CONCERN:Iam removing A & B Plumbing Company fromthe Pauncho job in it's entirety as per ouragreement. [sic]It is patent that the Respondent was demandingonly that A & B be replaced by another subcontrac-tor.'The Respondent did not evidence any interestin resolving its dispute with A & B, and never dis-closed the nature of its dispute with A & B (an as-serted delinquency in welfare fund payments) toBeigh,nor did it indicate that its picket would beremoved if A & B paid its asserted arrears. In anyevent, the validity of its dispute with A & B is im-material, for Respondent is not privileged to en-mesh an innocent secondary employer whatever themerits of its dispute with another employer.2 Norcan the Respondent's conduct here be said to beconsistent with a position that the picketing wasdirected solely to the primary employer and for thatreason was to continue only as long as the primaryemployer was performing work on the premises.Our dissenting colleague would not find a viola-tion, asserting that the Respondent had a primarydispute with A & B and the mere fact that theRespondent's business agent gave an "honest"answer on how to get rid of the picket does notconvert lawful picketing to unlawful action. How-ever,we have found herein, based on all theevidence, including the business agent's answer,that the conduct was not lawful at any time becauseitwas for an object which, under the statute, maynot be sought by means of picketing. The honestyof the Respondent's statements as to the termsupon which it would cease picketing (A & B's leav-ing the premises permanently) cannot serve as adefense to a finding that it sought to have Pancho'scease doing business with A & B, an unlawful ob-jective under the statute.We note, for example,that the honesty of an employer's statement that hewill fire employees if they should join a labor or-ganizationcannot save that threat from constitutinga violation of Section 8(a)(1) of the Act.Accordingly, we affirm the Trial Examiner's find-ing of a violation here.171 NLRB No. 66 PLUMBERS,LOCAL 32499ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,LocalNo.32,AFL-CIO,Seattle,Washington,itsofficers,agents, and representa-tives, shall take the action set forth in the Trial Ex-aminer's Recommended Order.'MEMBER 7AG6RIA, CrisRespondent Union had a dispute with A & BPlumbing because A & B was delinquent in its pay-ments to the Union's health, welfare, vacation, andpension funds. The Union, in furtherance of thisprimary dispute, placed a picket at the premises ofPancho's Charcoal Broiler, where A & B was en-gaged in plumbing work under subcontract from L.L.Beigh Design in connection with remodelingwork for Pancho's. The picket sign said "A & BPlumbing is in violation of Local 32 and its af-filiates." So far, so good, agree my colleagues; thepicketing was primary and lawful. But later thatmorning, when Beigh, the prime contractor, tookthe initiative and called Union Business Agent Fal-coner and inquired how he could get rid of thepicket, Falconer replied that the picket was a "littleadvertising man we got down there, and he staysthere until A & B is off the job and you have aunion plumber in there." Now, say my colleagues,the single picket, with the sign labeling only A & Bas unfair, is converted into unlawful secondarypicketing. Since it was perfectly plain at all timesthat the picket was there because A & B was there,and since it is equally plain that if A & B were nolonger there, there would be no legitimate reasonfor the Union to continue its picketing, Falconerwas doing no more than restating the obvious. Hewas saying "we're here because A & B is here, andwe'll stay here as long as A & B stays here." Grant-ing the Union's right to picket A & B at this com-mon situs, it is difficult for me to say that the Unionloses that right when Pancho's, through EmployerBeigh, solicits an honest answer from Falconer toits query as to how to rid the site of the picket. Per-haps the majority would find no violation in thesecircumstances only if Falconer had hung up on Em-ployer Beigh, refusing to answer this question. In-deed, had Falconer replied that the picket wouldremain even if A & B left, that would have been anunlawful threat, and would have demonstrated thatthe picketing was directed at Pancho's, and not atA&B.In my opinion, the majority misreads and misap-plies the statute in finding a violation in this case.Section 8(b)(4)(B) is violated only if the unionuses prohibited means for a proscribed object. I donot think Union Agent Falconer's answer to Em-ployerBeigh'squestionevensuppliestheproscribed object, for, as I have indicated, it is self-evident that if the "bad" subcontractor, A & B,were no longer on the project, the Union wouldhave no occasion or reason to continue to picketthere. There is not a scintilla of evidence other thanthe solicited reply to Employer Beigh's question toshow the Union's object was unlawful. More signifi-cantly, Falconer's answer to Beigh's question can-not and does not convert the Union's otherwiselawfulpicketing, conducted in scrupulous con-formity to theMoore Dry Dockstandards, intoeither inducement or encouragement of any in-dividual employed by any employer other than A &B, or into a threat, coercion, or restraint of anyotherperson, so as to come within Section8(b)(4)(i) or (ii). I would, accordingly, dismiss thecomplaint in this case.'The telephone number for Region 19, appearing at the bottom of thenotice attached to the Trial Examiner's Decision, is amended to readTelephone 583-4532TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matterwas heard at Seattle, Washington, on August 22,1967. The complaint, issued June 13 and basedupon a charge filed May 9, 1967, by A & B Plumb-ing, Inc., herein called A & B, alleges that Respon-dent Union, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, Local No.32, AFL-CIO, had engaged in unfair labor prac-ticeswithinthemeaningofSection8(b)(4)(i)(ii)(B) of the Act. Briefs have been sub-mitted by the General Counsel and RespondentUnion.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSA & B Plumbing, Inc., a Washington corporation,is a plumbing contractor based in Seattle, Washing-ton. It annually purchases material's and suppliesvalued in excess of $50,000 from kersons who ob-tain such goods from points outside the State ofWashington. I find that the operations of A & B af-353-177 0 - 72 - 33 500DECISIONSOF NATIONALLABOR RELATIONS BOARDfect commerce withinthe meaningof Section 2(6)and (7) of the Act.Il.THE LABOR ORGANIZATION INVOLVEDRespondent Union, United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,Local No. 32, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.Thomas Falconer is business representative ofRespondent Union and its agent.III.THE UNFAIR LABOR PRACTICESA. Introduction: The IssueA & B had a contract to install plumbing in theremodeling of a restaurant named Pancho's Char-coal Broiler which is operated by Pancho's, Inc., aWashington corporation, herein called Pancho's.Lauris Beigh, a sole proprietor doing business as L.L.BeighDesign,isengaged in the design andlayoutof restaurant facilities in the Seattle,Washington,area,and had a contract withPancho s to perform the design work for thisremodeling; Beigh was an agent of Pancho's in saidmatter and in the instant dispute.Itake administrative notice of the obvious fact,not disputed herein, that the restaurant industrycauses the flow of large quantities of goods acrossState lines and that it affects commerce.Katzen-bach v. McClung,379 U.S. 294;AtlantaMotel v.U.S.,379 U.S. 241, 268. 1 find, therefore, thatPancho's is engaged in commerce or in an industryaffecting commerce within themeaningof Section8(b)(4) of the Act.SheetMetal Workers'Interna-tionalAssociation,Local299,AFL-CIO (S. M.Kisner & Sons),131 NLRB 1196. See alsoNationalMaritimeUnion (HoustonMaritime Assn.), 147NLRB 1243;Enterprise Association of Steam etc.,Local Union No. 638A (All-Boro Air ConditioningCorp.),136 NLRB 1631, 1639; andLocal 575,Teamsters (Dierickx Vending),141 NLRB 592.The General Counsel contends that on or aboutMay 9, 1967, in furtherance of a primary disputewithA &B,Respondent commenced picketingPancho's;thatRespondent'sagent,Falconer,threatened Pancho's with continued picketing un-lessA & B was removed from the job or Pancho'sagreed in writing to do so; that Pancho's dulyagreed in writing on the same date to remove A &B from the job; and that this conduct was violativeof Section 8(b)(4)(i) and (ii)(B) of the Act.B. Sequenceof EventsA & B had been performing its remodeling con-tract at Pancho's for approximately 1 month before'The contract is in evidence and I find that A & B had been signatory tosuch a contract since August 5, 1966May 9, 1967. Its crew worked on the job on May 8and wasdue to reportat 8 a.m. on May 9. Therecord does not disclose whether other crafts wereon the job or if Pancho's was open for business dur-ing the remodeling. At 7 a.m. on May 9, a picketunder the auspices of Respondent Union com-menced picketing the premises of Pancho's. Hebore a sign with the legend:"A & B Plumbing is in violationof Local 32and its affiliates."Beigh,the agentof Pancho's, learned of thepicketing at 7 a.m. He immediately telephoned A &B and directed that its crew not appear on the jobthat day; A & B duly complied.Beigh spoke twice with Business Agent Falconerof Respondent Union later that morning. Their ver-sions are in conflict.Beigh telephoned Falconer atapproximately 8 a.m. He testified that he asked Fal-coner how he could get rid of the picket atPancho's. Falconer replied that the picket was a"little advertising man we got down there, and hestays there until A & B is off the job and you have aunion plumber in there." Beigh pointed out that hehad already removed A & B employees from thejob and asked what else he was to do to eliminatethe picket. Falconer responded that a letter fromBeigh to the effect that he would remove A & Bfrom the job and not use him would suffice; Beighagreed to meet Falconer and supply such a letter.The testimony of Falconer is that Beightelephoned and said he wanted to get A & B"straightened up" so that A & B could remain on thejob.Falconer replied that there was no way toremove the picket "as long as A & B was on thejob." He pointed outthat A &B was signatory to aunion contract and was in arrears for 2 or 3 monthsin payments to the health and welfare, vacation,and pension funds.'Beighasked if there was some way to eliminate A& B from the job. Falconer admitted that he sug-gested to Beigh that signing an agreement couldresult in the removalof the picket from the job.Falconer claimed that in this telephone talk, aswell as later, he referred to the contract violationsby A & B and stated that the picket signs weredirected at these violations. He admitted, neverthe-less, that he never told Beigh that the pickets couldbe removed if the arrears were paid.Beigh,in turn,claimed that Falconer did not, in either thetelephone talkor in a subsequent meetingdescribed below, make any reference to these ar-rears.Beigh arranged to meet Falconer at the unionhall at 10 a.m. According to Beigh, Falconer thenasked if Beigh was ready to sign a letter. Falconer,in essence,made it plain to Beigh that he con-sidered A &B a "nonunion plumbing house" andthat Respondent was picketing because it wantedthem off the job. Falconer's position was that the PLUMBERS,LOCAL 32picket would remain until A & B was replaced bya union plumber.'According to Falconer, Beigh stated that he hadto getA & B off the job and needed a method toaccomplish this. Falconer replied that this could bedone only throughthe signingof a letter becauseBeigh hadpreviously asked if the picket could beremoved and Falconer had refused. Falconerclaimed thaton this occasion as well he mentionedto Beighthe delinquencies of A & B in payment offringe benefits,but he againadmitted that he nevertold Beighthat the picket could be removed if thesearrearswerepaid.Beigh testified that Falconerthen dictated a letter to his secretary which Beighsigned. It read as follows:TO WHOM IT MAY CONCERN:Iam removing A & B Plumbing Company fromthe Pauncho job in it's entirety as per ouragreement. [sic]While Falconer testified that both of them dic-tated the letter, he admitted that Beigh said he wasunable to phrase it and asked Falconer to do so. Ifind that Falconer phrased and dictated the letter asBeigh testified. Indeed, Beigh testified that he sug-gested that the phrase "By request of the Union"be inserted and Falconer refused.Shortly after 10 a.m., this being immediatelyafter Beigh signed the letter, Falconer ordered thepicket removed from the job and this was done.Beigh thereupon replaced A & B with another con-tractor in order to complete the job.Upon a consideration of the respective versions, Icredit the testimony of Beigh. On hearing of thepresence of the picket at 7 a.m., Beigh immediatelyremoved A & B from the job. Then, he quite natu-rally contacted the Union to ascertain how he couldachieve the removal of the picket. It is highly im-plausible that Beigh, after having removed A & Bfrom the job, would call the Union and ask, as Fal-coner testified, how he could go about removing A& B; this deed had already been accomplished.Moreover, although Falconer claimed that hetold Beigh about the alleged contract violations byA & B, he admitted that he did not tell him that thepicket could be removed if A & B paid its arrears,surely an obvious position to take had this been hisobject. In addition, Falconer admitted that in theinitial telephone conversation Beigh told him thathe wished "to get A & B Plumbing straightened upto remain on the job."I find, therefore, that Respondent Union picketedPancho's on May 9 with an object of forcingPancho's to cease doing business with A & B. In ad-According to Beigh, the owner of A & B had told him several weeksearlier that the concern was nonunion I deem this not inconsistent with hisbeing a unionized contractor who had fallen behind in the obligations im-posed by his contract501dition, even if Respondent Union did have a legiti-mate primary dispute with A & B because of non-payment of arrears, assuming the legend on the signcovers this, the simple answer is that Respondentsought to enforce this by a prohibited secondarytechnique.C. ConclusionsIn view of the foregoing, I deem it unnecessary totreatwith the common situs picketing criteriaestablished inMoore Dry Dock Company,92 NLRB547, as additionally urged by the General Counsel.More specifically, I do not rely on the fact that thepicketing commenced at 7 a.m. and that the A & Bcrew was not due until 8 a.m.It is obvious from this entire course of conductthat, even if Falconer told Beigh about A & B's ar-rears, Respondent's object was to achieve a cessa-tion of business between A & B and Pancho's andnothing less than the permanent removal of A & Bfrom the jobsite. Thus, assuming a concurrent ob-ject of maintaining area standards, the picketing istaintedby the unlawful secondary object, asreflected in Falconer's statements to Beigh that thepicketing would continue until A & B was removedfrom the job and by the content of the memoran-dum prepared by Falconer and signed by Beigh, viz,that Beigh was removing A & B from the fob.I find that by picketing Pancho's on May 9, 1967,with an object of forcing Pancho's to qease doingbusiness with A & B, Respondent Union has en-gaged in unfair labor practices within the meaningof Section 8(b)(4)(ii)(B) of the Act.N.L.R.B. v.InternationalBrotherhood of ElectricalWorkersLocal Union No. 683, AFL-CIO,359 F.2d 385(C.A.6); InternationalUnion of Operating En-gineers,Local 478, AFL-CIO (Pasarelli & Sons,Inc.),167 NLRB 401;United Brotherhood of Car-penters& Joiners of America, Local Union No.2067, AFL-CIO (Batterman Construction, Inc.),166 NLRB 532; andInternational Brotherhood ofElectricalWorkers, Local 11, AFL-CIO (L. G. Elec-tric Contractors, Inc.),154 NLRB 766.Inasmuch as the record is silent as to thepresence of other crafts on the job, and because itlikewisedoes not disclose that employees ofPancho's were working at the scene, there is noproof of inducement or encouragement of in-dividuals. I shall therefore recommend that the al-legedviolationofSection8(b)(4)(i)(B)bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, and occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes 502DECISIONSOF NATIONALLABOR RELATIONS BOARDburdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I herebymake the following:CONCLUSIONS OF LAW1.United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada,Local No. 32,AFL-CIO,is a labor organization within the mean-ing of Section2(5) ofthe Act.2.A & B Plumbing,Inc., is an employer withinthe meaning of Section2(2) of the Act.3.Pancho's, Inc., is engaged in commerce or inan industry affecting commerce within the meaningof Section 8(b)(4) of the Act.4.By threatening,coercing,and restrainingPancho's, Inc., with an object of forcing or requir-ing Pancho's Inc., to cease doing business with A &B Plumbing,Inc.,Respondent has engaged in anunfair labor practice within the meaning of Section8(b)(4)(ii)(B)of the Act.5.The aforesaid unfair labor practice is an un-fair labor practice affecting commerce within themeaning of Section 2(6) and(7) of the Act.6.Respondent has not engaged in unfair laborpracticeswithinthemeaningofSection8(b)(4)(i)(B)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, it is recommended thatRespondent,UnitedAssociation of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, LocalNo.32,AFL-CIO,,agents,andrepresentatives,shall:1.Cease and desist from threatening,coercing,or restraining Pancho's, Inc., or any other personengaged in commerce or in an industry affectingcommerce,where an object thereof is forcing orrequiring Pancho's, Inc., or such other person tocease doing business with A & B Plumbing, Inc.2.Takethe following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 19, after being dulysigned by an authorized representative,shallbeposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish to the Regional Director for Region19 signed copies of the attached notice marked"Appendix" for posting by Pancho's, Inc., thatcompany willing, upon its premises.(c)Notify the Regional Director for Region 19,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'' In the eventthat this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall he substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "' In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 19, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLMEMBERS ANDTO PANCHO'S, INC.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT threaten, coerce, or restrainPancho's, Inc., or any other person engaged incommerce or in an industry affecting com-merce, with an object of forcing of requiringPancho's, Inc., or such other person, to ceasedoing business with A & B Plumbing, Inc.UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, LOCAL No. 32,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or coveredby any othermaterial.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice, 327Logan Building,500 UnionStreet,Seattle,Washington 98101, Telephone583-7473.